Citation Nr: 1225838	
Decision Date: 07/25/12    Archive Date: 08/03/12

DOCKET NO.  09-28 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for cerebral vascular accident (CVA), as secondary to service-connected diabetes mellitus.

3.  Entitlement to service connection for basal cell carcinoma of the right upper eyelid, as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1967 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In March 2011, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington DC to obtain additional information and to schedule the Veteran for a VA examination of his claimed disabilities on appeal.  Those actions completed, the matter has properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  A complete discussion of the RO's compliance with the March 2011 Board Remand is included in the Duties to Notify and Assist section below.

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the Veteran's file on the "Virtual VA" system to ensure a complete assessment of the evidence.  In this regard, the Board notes that there is additional medical evidence in the Veteran's Virtual VA file submitted after the case was certified to the Board that was not considered in the May 2012 supplemental statement of the case.  The Veteran did not submit a waiver of initial RO consideration of this evidence.  

However, upon review of the evidence (VA treatment records from May 22, 2012 to July 17, 2012, simply indicate treatment for disabilities whose existence is simply not at issue - the critical question is their association with service or a service connected disability), the Board finds that these records are not pertinent to the Veteran's claims and there is no reason to seek a waiver of consideration of the evidence by the RO or to remand the matter for RO consideration of the evidence in the first instance.  38 U.S.C.A. § 20.1304 (2011).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).
FINDINGS OF FACT

1.  The Veteran's hypertension and CVA were not caused or aggravated by his service-connected diabetes mellitus.

2.  The Veteran's right upper eyelid basal cell carcinoma did not have its onset during active service, did not manifest to a compensable degree within one year of separation from active service, and is not otherwise etiologically related to his active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension and CVA, to include as secondary to service-connected diabetes mellitus have not been met.  38 U.S.C.A.  §§ 1110, 1112, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).

2.  The criteria for service connection for right upper eyelid basal cell carcinoma have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, including cardiovascular disease, hypertension, and malignant tumors, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

As in all claims for service connection, it is the Board's duty to assign probative value to the evidence and then to weigh the evidence favorable to the veteran's claim against the evidence unfavorable to the veteran's claim.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board has the "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  If the favorable evidence outweighs the unfavorable evidence or if the favorable and unfavorable evidence are in relative equipoise, the Veteran's claim must be granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2011).

Hypertension and CVA

Service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2011).  Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.

Service treatment reports are absent for any complaint of, or treatment for, any hypertension, CVA, or symptoms thereof.  A report of medical examination from October 1968 revealed the Veteran's blood pressure measured at 116/64.  A separation report of medical examination, dated in August 1970, indicated normal clinical evaluations of his systems with the exception of an identifying mark, scar, or tattoo on his left hand.  Importantly, he had normal clinical evaluations of his heart and vascular system.  Indeed, his blood pressure upon separation was 116/64, identical to the October 1978 report.  There is significant evidence against both claims of service connection on a direct basis.   

These service treatment records, as a whole, are strong evidence against the Veteran's claims as they tend to show that the Veteran did not have hypertension or CVA in service.  The complete absence of any mention of any symptoms of the claimed disabilities during service weighs against a grant of service connection on a direct basis.

The earliest diagnoses and treatment of hypertension and CVA, of record, are reflected in a VA treatment report from August 2004.  At this juncture, the Board notes that the record also suggests that the earliest onset of the Veteran's hypertension and CVA was in the 1980s and 2000, respectively.  

While these treatment reports are not associated with the record (as fully discussed below in the Duties to Notify and Assist section), even assuming, arguendo, that hypertension and CVA were first diagnosed and treated in the 1980s and 2000, the diagnoses and treatment came approximately a decade and three decades (for hypertension and CVA, respectively) after separation from service, weighing heavily against the Veteran's claims for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed.Cir. 2000) (holding that it was proper to consider the veteran's entire medical history in determining if service-connection is warranted, including a lengthy period of absence of complaints).  Therefore, service connection is also not warranted for these disabilities based on the presumption that the conditions manifested within one year of discharge.

The evidence does not show, nor has the Veteran ever alleged, that his hypertension and CVA were incurred during active military service.  Instead, the Veteran contends that service connection is warranted for his hypertension and CVA because they are related to his service-connected diabetes mellitus.

Parenthetically, the Board notes that the Veteran was diagnosed with diabetes mellitus in July 2002 and was awarded service connection for diabetes mellitus in a June 2009 rating decision.

Pursuant to a March 2011 Board Remand, the Veteran was afforded another VA examination of his hypertension and CVA to obtain adequate opinions regarding the claimed disabilities' etiology.  In this regard, the Board notes that the Veteran underwent VA examinations in August 2005 and March 2009 but found that the medical opinions provided in each examination report were inadequate for VA compensation purposes.

In April 2011, the Veteran was examined by another VA physician.  At that time, the Veteran was diagnosed with hypertension and CVA by medical history.  Significantly, the examiner indicated that the Veteran had complete recovery from two CVAs.

Simply stated, this is evidence that the Veteran has not had CVA since 2002.

Regardless, with respect to the etiology of the hypertension and CVA, the VA examiner opined, "[t]he condition/disability hypertension and cerebral vascular accidents is less likely as not (less than 50/50 probability) are caused or aggravated by service-connected type 2 diabetes mellitus or are otherwise related to his military service."  As a basis for his conclusion, the examiner accurately noted that the Veteran served in active duty from December 1968 to September 1970.  He also indicated that the Veteran smoked about one pack per day for about 40 years.  The Veteran was diagnosed with hypertension in the early 80s and had two strokes in 2000 and 2002.  He was diagnosed with diabetes mellitus in 2002.  

Based on the above, the VA examiner explained that hypertension was diagnosed long before the Veteran was diagnosed with diabetes mellitus and additionally, there was no evidence of hypertension during active duty.  Similarly, the first stroke occurred before the Veteran was diagnosed with diabetes mellitus and the second stroke occurred on the same year that diabetes mellitus was diagnosed.  Also, the examiner noted that there was no evidence of CVA during active duty.  Most importantly, the VA examiner explained that the biggest risk factor for the CVA was smoking, not only providing evidence that fails to support the Veteran's contention, but providing highly probative evidence against the Veteran's claimed nexus. 

The Board finds that this medical opinion weighs heavily against the Veteran's claims as it not only fails to establish that his hypertension and CVA are proximately due to or caused by his service-connected diabetes mellitus (or any service connected problem), it contradicts that nexus.

In this case, the only evidence supportive of the Veteran's claims consists of the statements of the Veteran himself.  The Board acknowledges that the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has suggested that laypersons perhaps can establish the required nexus to service in some cases.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (vacating and remanding a decision in which the United States Court of Appeals for Veterans Claims (Court) categorically held in a service connection case that "'a valid medical opinion' was required to establish nexus, and that [a lay person] was 'not competent' to provide testimony as to nexus because [that individual] was a layperson.").

However, the Court has also held that a layperson, such as the appellant, is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated that lay evidence is competent and sufficient in certain instances related to medical matters.  Specifically, the Federal Circuit commented that such instances include to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Id.  Similarly, the Court has held that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Taking the above holdings together, the Board concludes that the matters of whether current hypertension and CVA are related to service over four decades ago or are related to his service-connected diabetes mellitus are clearly matters that are far removed from the realm of lay expertise.  The Veteran has not demonstrated any medical expertise and is not competent to offer an opinion concerning medical etiology in this case.

In any event, the Veteran's opinions are clearly outweighed by the medical opinions of the April 2011 VA examiner, supported by a rationale and the examiner's medical expertise.

Based on the above, the in-service and post-service medical evidence (which are found to provide evidence against this claim) are more probative than the Veteran's assertions as to whether current hypertension and CVA are related to his service or his service-connected diabetes mellitus.

In addition, upon review of the Veteran's VA outpatient treatment reports, the Board finds no additional evidence favorable to the Veteran's claims for service connection for hypertension and CVA.

Parenthetically, the Board must note that the Veteran was awarded service connection for coronary artery disease (a specific cardiovascular disease in which plaque builds up inside the coronary arteries), as secondary to his service-connected diabetes mellitus in a June 2009 rating decision.  This issue is not before the Board.  However, there is no indication that this now service-connected disability caused the disabilities at issue.  The most recent VA examination would only support this finding, clearly indicating the cause of the problems (smoking), which provides evidence against this claim.  No reference is made to the two service connected disabilities.  In this regard, the validity of the RO determination to grant service connection for coronary artery disease, in light of the April 2011 VA examiner opinion, is simply not before the Board and the undersigned will not take action against a RO determination that is not at issue, but the finding of the RO to grant service connection for coronary artery disease, in light of the April 2011 opinion, can simply not provide the basis to grant service connection for hypertension.

Finally, since there is no evidence that the Veteran suffered from hypertension or CVA within one year of discharge, the provisions of 38 C.F.R. § 3.307 and § 3.309 are inapplicable.

Hence, the preponderance of the evidence of record is against a grant of service connection for hypertension and CVA, as secondary to service-connected diabetes mellitus and his claims must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

Right Upper Eyelid Disability

In this case, the Veteran contends that his basal cell carcinoma of the right upper eyelid is the result of exposure to the herbicides during service in the Republic of Vietnam.

If a veteran was exposed to an herbicide agent, such as Agent Orange, during active service, the following diseases shall be service connected, if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service: chloracne or other acneform disease consistent with chloracne; type 2 diabetes (also known as Type II diabetes mellitus); Hodgkin's disease; chronic lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma); and AL amyloidosis.  38 C.F.R. § 3.309(e).

A veteran, who during active service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii).

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  In this regard, the Board observes that VA has issued several notices in which it was determined that a presumption of service connection based upon exposure to herbicides used in Vietnam should not be extended beyond specific disorders, based upon extensive scientific research.  See, e.g., 68 Fed. Reg. 27,630 -27,641 (May 20, 2003); 67 Fed. Reg. 42600 (June 24, 2002); 66 Fed. Reg. 2376 (Jan. 11, 2001); 64 Fed. Reg. 59232 (Nov.2, 1999).

Even if the claimed disability is not on the list of diseases subject to presumptive service connection due to exposure to an herbicide agent, service connection may be established by proof that the claimed disability was actually caused by exposure to an herbicide agent during service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Indeed, the Court has held that when a Veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  Rucker v. Brown, 10 Vet. App. 67, 71 (1997) (citing Ramey v. Brown, 9 Vet. App. 40, 44 (1996); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994)).

Here, the Board need not determine whether the Veteran served in the Republic of Vietnam.  The disease for which he seeks service connection is not one of the diseases listed with regard to presumptive service connection.  Nor is there any evidence of record establishing that exposure to an herbicide agent caused his right upper eyelid basal cell carcinoma.  Hence, there is no evidence favorable to a grant of service connection on the presumptive basis of exposure to an herbicide agent.

Moreover, the competent evidence does not show that the Veteran's right upper eyelid disability is otherwise related to his military service.  

Service treatment records are absent for any complaint of, or treatment for, any skin or eye problems, to include basal cell carcinoma.  A separation report of medical examination from August 1970 indicated that the Veteran had normal clinical evaluations of his eyes and skin.

These service treatment records, as a whole, are strong evidence against the Veteran's claim as they tend to show that the Veteran did not have a right upper eyelid condition in service.  The complete absence of any mention of any symptoms of the claimed disability during service weighs against a grant of service connection on a direct basis.

The earliest date associated with the diagnosis of right upper eyelid carcinoma, of record, is in 2005, approximately 35 years after discharge.  At this juncture, the Board notes that the record also suggests that the earliest onset of the Veteran's basal cell carcinoma of the right upper eyelid, at best, was in 1999.  

While this particular treatment report is not associated with the record (as fully discussed below in the Duties to Notify and Assist section), even assuming, again, arguendo, that right upper eyelid basal cell carcinoma was first diagnosed and treated in 1999, this diagnosis and treatment came approximately three decades after separation from service, weighing heavily against the Veteran's claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed.Cir. 2000) (holding that it was proper to consider the veteran's entire medical history in determining if service-connection is warranted, including a lengthy period of absence of complaints).  Therefore, service connection is also not warranted for this disability based on the presumption that the condition manifested within one year of discharge.

Pursuant to the March 2011 Board Remand, the Veteran was afforded another VA examination of his right upper eyelid disability to obtain an adequate opinion regarding the claimed disability's etiology.  As mentioned above, the Veteran underwent VA examinations in August 2005 and March 2009, however, the Board found that these examination reports were inadequate for VA compensation purposes.

In April 2011, the Veteran was examined by another VA physician.  At that time, the Veteran was diagnosed with basal cell carcinoma of the right upper eyelid by medical history with a "normal exam."  Significantly, the examiner indicated that the right upper eyelid basal cell carcinoma was "resolved after removal by Mohs surgery on 2005."

Simply stated, this is evidence that the Veteran has not had basal cell carcinoma since 2005.

Regardless, with respect to the etiology of the Veteran's right upper eyelid basal cell carcinoma, the VA examiner opined, "[t]he condition/disability basal cell carcinoma (BCC) of the right upper lid is less likely as not (less than 50/50 probability) is related to his military service."  As a basis for his conclusion, the examiner accurately noted that the Veteran served on active duty from December 1968 to September 1970.  He noted that risk factors for basal cell carcinoma are ultraviolet light (sun light) exposure, chronic arsenic exposure, chronic ionizing radiation exposure, genetic variants, and lifestyle factors such as smoking.

Based on the above, the VA examiner explained that the Veteran served in the military for approximately two years.  During that period, the examiner stated that the Veteran had no risk factors or exposure from the military upon review of the record and the fact that the Veteran developed the problem over three decades after separation from active duty "suggests that is less likely that the BCC was related to his military service."

The Board finds that this medical opinion weighs heavily against the Veteran's claims as it not only fails to establish that his right upper eyelid basal cell carcinoma is related to his military service, it contradicts that nexus.

Indeed, as above, the only evidence supportive of the Veteran's claims consists of the statements of the Veteran himself.  The matter of whether right upper eyelid basal cell carcinoma is related to service over four decades ago is clearly a matter that is far removed from the realm of lay expertise.  The Veteran has not demonstrated any medical expertise and is not competent to offer an opinion concerning medical etiology in this case.  See Davidson, supra; Routen, supra; Bostain, supra; Layno, supra.

In any event, the Veteran's opinions are clearly outweighed by the medical opinions of the April 2011 VA examiner, supported by a rationale and the examiner's medical expertise.

Based on the above, the in-service and post-service medical evidence (which are found to provide evidence against this claim) are more probative than the Veteran's assertions as to whether right upper eyelid basal cell carcinoma is related to his service.

In addition, upon review of the Veteran's VA outpatient treatment reports, the Board finds no additional evidence favorable to the Veteran's claims for service connection for right upper eyelid basal cell carcinoma.

Finally, since there is no evidence that the Veteran suffered from right upper eyelid basal cell carcinoma within one year of discharge, the provisions of 38 C.F.R. § 3.307 and § 3.309 are inapplicable.

Hence, the preponderance of the evidence of record is against a grant of service connection for right upper eyelid basal cell carcinoma, to include as a result of exposure to herbicides, and his claim must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

Duties to Notify and Assist

The Board is required to ensure that VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in April 2008.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

As to VA's duty to assist, VA has associated with the claims folder the Veteran's service treatment records and post-service treatment records.  These records, adequately identified as relevant to the Veteran's claims, have been obtained, to the extent possible, or otherwise submitted and are associated with the claims file.  

In this regard, the Board further finds that there has been substantial compliance with its prior March 2011 Board Remand as the RO requested the Veteran to identify the dates and locations of his treatment for hypertension, specifically in the 1970s and 80s.  They also requested that he identify the dates and locations of his right upper eyelid disability treatment, specifically from 1999, 2002, and 2004.  

In response to the RO's request, the Veteran submitted a statement in March 2011 indicating that he was "in the process of obtaining all evidence identified on the BVA decision dated 03-01-2011.  I will submit the evidence as soon as I can obtain it."  He instructed VA to wait the full 30 days from the date of the request letter (March 2011) before deciding his claim.

To date, the Veteran has not submitted the requested information.  The Board notes that the duty to assist is not a one-way street.  Woods v. Gober, 14 Vet. App. 214, 224 (2000); see also Hurd v. West, 13 Vet. App. 449, 452 (2000) (veteran cannot passively wait for help from VA).  Also in this regard, the Veteran has frustrated the Board's attempt to obtain compliance with the terms of the March 2011 Remand, which sought to obtain treatment reports, and complete compliance has been rendered impossible.  

Thus, there is no violation of the previous Remand orders which can be remediated.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In short, no further attempt to obtain these records is warranted.  Regardless, as fully addressed above, even with consideration of the benefit-of-the-doubt doctrine and assuming, arguendo, the existence of these records, there is no basis upon which to grant the Veteran's claims.

Also, pursuant to the May 2011 Remand, another VA examination of the Veteran's claimed disabilities was afforded in April 2011.  Stegall v. West, 11 Vet. App. 268 (1998).  The VA examination report has been reviewed, and it includes all relevant findings necessary to evaluate the claims adjudicated herein.  As such, the report is deemed adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Based on the above, the RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.



ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


